Harwood, J.
It appears from the record, that on the twenty-first day of June, 1890, Franklin E. Wallace, plaintiff, brought an action in the District Court of the First Judicial District against the Helena Electric Eail way Company, defendant, to obtain an order of injunction requiring said defendant to desist and refrain from laying a street railway in a certain portion of Main Street in the city of Helena, Lewis and Clarke County. The complaint and undertaking was filed in the office of the clerk of said District Court on said twenty-first day of June; that during said day Hon. Thomas J. Galbraith, judge of the Fifth Judicial District, was the presiding judge, holding court for Hon. William H. Hunt, judge of the First Judicial District, in the trial of an action at the City of Helena in the First District; that at five o’clock in the evening of June 21st, after court had adjourned until the succeeding Monday, application was made to Judge Galbraith in chambers, by plaintiff’s counsel, for an order of injunction in said action to restrain defendant from laying said street railway, which application was heard and an order of injunction was thereupon granted by Judge Galbraith. It further appears from the record, that at the time of granting said order of injunction, Hon. William H. Hunt, judge of the first district, was present in the city of Helena, the county seat of Lewis and Clarke County, which *28county is the First Judicial District. That on the twenty-third day of June Judge Hunt presided in his court during the morning hour in hearing motions and demurrers, that being motion day, and on the same day Judge Galbraith proceeded with the hearing of the same case which had been on trial in said court before him on the 21st of June, and both said judges signed the minutes of the said court for June 23d. Following the issuance of said order of injunction certain proceedings were had against one Frank Langford, in said First District Court, for the alleged violation of said order, which resulted in the court finding him guilty of contempt, and assessing a fine of five hundred dollars against him as punishment therefor. Whereupon Langford was granted a writ of certiorari from this court to bring up said proceedings, whereby he was found guilty of contempt, for review.
The learned counsel, on behalf of the relator Langford, urges several points of objection touching the jurisdiction of the judge who issued said order of injunction. The first, and as we consider the most important objection, being that Judge Galbraith, the judge of the Fifth Judicial District, while holding court in the first district under the constitutional provision that “any judge of the District Court may hold court for any other district judge,” had no power to discharge the other duties, and exercise the other functions of the judge of the first \district; such as issuing an order of injunction in chambers.
Jurisdiction and judicial power must be conferred by law. The judicial districts of the State, and the organization of the District Courts, as now established, rest wholly upon the provisions of the Constitution. The legislature is given power to make changes in the districts, and to increase or decrease the number of judges in any judicial district, but so far this legislative power has not been exercised.
Section 11 of article viii. of our Constitution defines the jurisdiction of the District Courts, and also provides in the latter part of said section as follows: “Said courts and the judges thereof shall have power also to issue, hear, and determine writs of mandamus, quo warranto, certiorari, prohibition, injunction, and other original and remedial writs, and also all writs of habeas corpus on petition by, or on behalf of any person held in actual custody in their respective districts.”
*29Section 12 of article viii. provides as follows: “The State shall be divided into judicial districts, in each of which there shall be elected by the electors thereof one judge of the District Court, whose term of office shall be four years, except that the district judges first elected shall hold their offices only until the general election in the year one thousand eight hundred and ninety-two (1892), and until their successors are elected and qualified. Any judge of the District Court may hold court for any other district judge, and shall do so when required by law.”
Section 13 of article viii. defines the limits of each judicial district of the State. It will be observed that the Constitution defines the jurisdiction of the District Courts and of the judges thereof, and provides for one judge in each district to exercise these judicial powers, in holding court and otherwise, as prescribed by the Constitution. The judicial powers of the district judge for each district are committed to one chosen person, with the provision that “any judge of the District Court may hold court for any other district judge.” Under that provision it is clear that any district judge may go into another district and hold court for another judge. It is equally clear, also, that without a provision of law authorizing it, a district judge would not have authority to go into another district and exercise his judicial functions. The jurisdiction must be conferred by law.
The learned counsel for respondent contends that under the clause of section 12 of the Constitution above mentioned, the district judge who goes into another district to “hold court for any other district judge,” may exercise all the powers of the judge of the latter district. When first announced the proposition seemed tenable, but upon mature consideration of the provisions of the Constitution we are inclined to conclude otherwise. There are many powers by law committed to a district judge to be exercised otherwise and at other times than in holding court; and moreover, these powers are as well defined in law as the powers of the court. The provision of the Constitution is that “any judge of the District Court may hold court for any other district judge.” This provision is limited. Is it implied in this clause that the district judge acting for another under it may exercise out of court all the powers of the judge whose court he is holding? It seems to us that there is no *30room for such implication. Under this provision of the Constitution any judge of the District Court may be called into another district to hold court for another judge. Such holding of court by the judge going into another district may be for one hour, or one day or more, or for the trial of one cause or more, according to the exigency which prompted the call. The judge of the district may be in his district exercising his official powers in all matters except the special matters committed to the judge called in to hold court. There is at present no provision of law giving to the district judges concurrent jurisdiction in any district. Neither the Constitution nor the legislature has made any provision to that effect. The Constitution has defined the limits of each judicial district, and provided for one judge for each judicial district. When a judge goes out of his district to hold court in another, he holds court “for” another district judge, not concurrently with another district judge, but “for” him.
If, then, there is no provision of law authorizing two judges to exercise their judicial power concurrently in the same district, and as contended by counsel for respondent, Judge Galbraith was empowered, while holding court in the first district, to exercise all the powers of judge of that district, in chambers as well as in holding court, we are confronted with a grave and pertinent question, namely: Was the judicial powers of Judge Hunt suspended while Judge Galbraith was temporarily holding court for him in the first district? We find no provisions of law to warrant us in affirming that proposition. It must follow then, that Judge Galbraith possessed only a special jurisdiction to hold court for the judge of the first district, and was not authorized to exercise his judicial powers in said district, in matters not properly brought before him while holding said court.
This interesting question might be illustrated by a further suggestion. Certain judicial districts in this State comprise three counties. The jurisdiction of the judges of such districts is of course co-extensive with the judicial district. The Constitution provides that terms of court shall be held in each county at stated times. Suppose the judge of a district, comprising three counties, should call in a judge of another district *31to hold court for him in one of his counties for the trial of one action, can it be affirmed that this special jurisdiction to preside in the court of one county in the district for a limited purpose conferred a jurisdiction to make an order out of court, in a case pending in another county in said district? It is essential that the judicial powers, whether exercised by the courts or the judges thereof, should repose upon clear provisions of law.
McCutcheon & Mclntire, for Applicant.
McConnell & Clayberg, for Bespondent.
For the reasons herein expressed we hold that the judge issuing said order of injunction exceeded his jurisdiction, and therefore the proceedings set forth by the return of said writ of certiorari, whereby said Frank Langford was found guilty of contempt for violating said order of injunction, must be set-aside, and that no further proceedings be had thereunder, and it is so ordered. i
Blake, C. J., and He Witt, J., concur.